DETAILED ACTION
This Office action is in response to the applicant's filing of 06/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/23/2020 and 07/28/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:
Step 2A, Prong I: Independent claim recites a method for processing a transaction based on an adjusted fee wherein the adjusted fee is a merchant funded reward such as credit/points. Under Step 2A, Prong I, claim 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Processing a transaction based on an adjusted fee wherein the adjusted fee is a merchant funded reward such as credit/points is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving a request from a customer to opt-in to a merchant-funded rewards ("MFR") program network; in response to receiving the request, linking a payment instrument of the customer to the MFR program network; receiving an authorization request from a point-of-sale ("POS") terminal to process a transaction initiated using the payment instrument; in response to receiving the authorization request from the POS, determining that the payment instrument is linked to the MFR program network; and in response to the determination of the linkage between the payment instrument and the MFR program network: terminating a first communication exchange between the payment instrument and an issuer associated with an issuer funded rewards ("IFR") program network for the transaction, the first communication exchange being a pre-existing communication exchange; activating a second communication exchange between the payment instrument and the MFR program network; adjusting a fee associated with processing the transaction; and processing the transaction based on the adjusted fee. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 1 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: POS Terminal, Program Network, and Mobile Device. These additional elements in claim 1 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1 recites the additional elements; “terminating a first communication exchange between the payment instrument and an issuer associated with an issuer funded rewards ("IFR") program network for the transaction, the first communication exchange being a pre-existing communication exchange; and activating a second communication exchange between the payment instrument and the MFR program network.” However, merely ending/starting a communication exchange or channel over a network is not seen as significantly more than the judicial exception because the limitation is essentially the same as “receiving or transmitting data over a network”. The courts have noted that merely receiving or transmitting data over a network or initiating or closing a communication channel over a network is seen to be a “well-understood, routine, and conventional function” (See Alice Corp.). Furthermore, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [029], for implementing the POS terminal, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-12 further recite the method of claim 1. Dependent claims 2-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2-12 recite the various types of rewards, how the rewards are transmitted/displayed to consumer, and criteria relating to eligibility of the reward – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-12, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0191525 to Singh in view of U.S. Publication 2010/0250379 to Giordano.

With respect to Claim 1:
Singh teaches:
A method of electronically processing payments from a credit card or card that debits an asset account, the method comprising: receiving a request from a customer to opt-in to a merchant-funded rewards ("MFR") program network (i.e. provide user interface to allow customer to enroll into loyalty program) (Singh: ¶ [0204] “In one embodiment, the transaction handler (103) is to host loyalty programs on behalf of various entities, such as merchants, retailers, service providers, issuers, etc. For example, in one embodiment, the portal (143) of the transaction handler (103) is to provide a user interface to present the loyalty programs and allow a user (e.g., 101) to enroll in one or more loyalty programs selected via the user interface.”);
in response to receiving the request, linking a payment instrument of the customer to the MFR program network (i.e. credit or debit cards are used as account identification devices that are associated with or linked to the loyalty program) (Singh: ¶ [0096] “An enrollment process is used to associate the account identifiers of users with respective loyalty programs in which the users are enrolled. Account identification devices, such as credit cards, debit cards, prepaid cards, etc., that are typically used for payment transactions processed via the transaction handler can also be used as member cards to identify membership for the respective loyalty programs.”);
receiving an authorization request from a point-of-sale ("POS") terminal to process a transaction initiated using the payment instrument (i.e. transaction is conducted using account identification device such as a credit or debit card) (Singh: ¶ [0049] “In one embodiment, when the purchase is made using the account identification device (141), the credit reward message (402) is part of the authorization (and/or settlement) message for the purchase/payment transaction; the messages for the reward transaction are combined with the messages of the corresponding purchase/payment transaction; and the reward transaction and the purchase/payment transaction are processed separately by the transaction handler (103).”);
in response to receiving the authorization request from the POS, determining that the payment instrument is linked to the MFR program network (i.e. credit or debit cards are used to associate customer to loyalty program, wherein when the customer uses the account identification devices or credit or debit cards then the authorization response from the transaction terminal determines the loyalty program the customer is enrolled in) (Singh: ¶¶ [0096] [0098] “Account identification devices, such as credit cards, debit cards, prepaid cards, etc., that are typically used for payment transactions processed via the transaction handler can also be used as member cards to identify membership for the respective loyalty programs…In one embodiment, an authorization response includes the identification of one or more relevant loyalty programs in which the corresponding user is a member. Thus, the merchant may verify the membership of the user based on the authorization response and provide certain benefits without requiring a purchase.”); and
in response to the determination of the linkage between the payment instrument and the MFR program network: […] activating a second communication exchange between the payment instrument and the MFR program network (i.e. transaction request between POS terminal and loyalty program is activated, wherein if reward program is determined then transaction is routed to transaction handler via the same way for financial transactions) (Singh: ¶ [0060] “FIG. 16 shows a reward transaction process according to one embodiment. In FIG. 16, the transaction handler (103) is configured to receive (441) a message, via a messaging system configured for financial transaction processing, for a request to perform an operation on a loyalty reward account, identify (443) a processor (e.g., the acquirer processor (147), the issuer processor (145), the portal (143), or a subsystem of the transaction handler (103) itself) based on an identifier of the loyalty reward account, and propagate (445) the request to the processor using the messaging system.” Furthermore, as cited in ¶ [0348] “In one embodiment, the intelligence information is communicated to various entities in the system in a way similar to, and/or in parallel with the information flow in the transaction system to move money. The transaction handler (103) routes the information in the same way it routes the currency involved in the transactions.”);
adjusting a fee associated with processing the transaction (Singh: ¶ [0062] “In one embodiment, the transaction handler (103) is configured to support the exchange of reward points. The transaction handler (103) and its connectivity to clients facilitate routing of reward point transactions to and/or from a reward account associated with a financial account (e.g., a credit account, debit account, or prepaid account), where the transactions in the financial account are processed via the transaction handler (103).” Furthermore, as cited in ¶ [0066] “The client systems are already able to process online financial transactions received through the transaction handler (103) to debit accounts linked to the financial accounts. When the reward points in client systems are linked/mapped to a card account, a financial transaction directed to the financial account can be used to redeem the reward points. Thus, a reward point redemption transaction becomes a new use-case for the existing financial transaction set. The existing infrastructure and connectivity for accepting account identification devices (e.g., 141) can be used for reward transactions. The availability of the reward transaction communicated via the transaction handler (103) allows the transaction handler (103) and the existing client infrastructure to be used to support a reward redemption service.”); and
processing the transaction based on the adjusted fee (i.e. benefits such as number of points may be used to reduce the amount of purchase price for a current transaction) (Singh: ¶ [0229] “In one embodiment, the accumulated benefits as indicated in the loyalty record (187) can be redeemed when the account identifier (181) is used to perform a payment transaction, when the payment transaction satisfies the loyalty program rules (185). For example, the user (101) may redeem a number of points to offset or reduce an amount of a purchase price.”).
Singh does not explicitly disclose terminating a first communication exchange between the payment instrument and an issuer associated with an issuer funded rewards ("IFR") program network for the transaction, the first communication exchange being a pre-existing communication exchange.
However, Giordano further discloses terminating a first communication exchange between the payment instrument and an issuer associated with an issuer funded rewards ("IFR") program network for the transaction, the first communication exchange being a pre-existing communication exchange (i.e. transaction fees are rerouted from Network A to Network B. Rerouting from network A to network B or vice versa essentially terminates the communication to the other respective network) (Giordano: Fig. 13 and ] [0093] “Text 1302 may introduce transaction fees for other cards that may be associated with one or more networks, such as Network A and Network B. View 1300 may include lists 1304 and 1306 that correspond to Networks A and B, respectively. Lists 1304 and 1306 may include credit card issuer names and corresponding transaction fees. Control 1306 and 1308 may be used to scroll through lists 1304 and 1306, respectively.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Giordano’s terminating a first communication exchange between the payment instrument and an issuer associated with an issuer funded rewards ("IFR") program network for the transaction, the first communication exchange being a pre-existing communication exchange to Singh’s method of electronically processing payments from a credit card or card that debits an asset account.  One of ordinary skill in the art would have been motivated to do so in order to reduce the price of the transaction because “interchange rates often depend for each network on merchant type and size, transaction processing method and other factors.” (Giordano: ¶ [0010]).

With respect to Claim 4:
 Singh teaches:
The method of claim 2 wherein the reward comprises an upgrade, a free item, an enhanced service and a preferred service time (Singh: ¶¶ [0270] [0271] “The benefits may be discount, incentive, reward, gift, or cash back…The accumulated benefits can be provide to the account identifier (181) via statement credits, cash back, or gifts, such as airline tickets.”).

With respect to Claim 5:
Singh teaches:
The method of claim 2 further comprising transmitting notifications to a mobile device of the customer detailing reward availability (i.e. send notifications to customer reminding them to redeem offer) (Singh: ¶ [0197] “For example, the advertisement may include a coupon to offer the user (101) a benefit contingent upon a purchase. If the correlator (117) determines that the coupon has not been redeemed, the correlator (117) may send a message to the mobile phone of the user (101) to remind the user (101) about the offer, and/or revise the offer.”).

With respect to Claim 6:
Singh teaches: 
The method of claim 5 further comprising displaying on the mobile device the notifications to the customer via an app running on the mobile device (i.e. notifications are presented to customer via mobile device, wherein the mobile devices has a personal finance software application downloaded) (Singh: ¶ [0197] “For example, the advertisement may include a coupon to offer the user (101) a benefit contingent upon a purchase. If the correlator (117) determines that the coupon has not been redeemed, the correlator (117) may send a message to the mobile phone of the user (101) to remind the user (101) about the offer, and/or revise the offer.” Furthermore, as cited in ¶ [0317] “For example, in one embodiment, the transaction handler (103) and/or the issuer processor (145) determines that the user (101) has signed up to receive purchase item detail electronically, the transaction handler (103) and/or the issuer processor (145) can make the request on demand; and the purchase details can be stored and later downloaded into a personal finance software application or a business accounting software application.”).

With respect to Claim 7:
Singh teaches:
The method of claim 6 wherein the app is provided by the issuer of the payment instrument (Singh: ¶ [0317] “For example, in one embodiment, the transaction handler (103) and/or the issuer processor (145) determines that the user (101) has signed up to receive purchase item detail electronically, the transaction handler (103) and/or the issuer processor (145) can make the request on demand; and the purchase details can be stored and later downloaded into a personal finance software application or a business accounting software application.”).

With respect to Claim 8:
Singh teaches:
The method of claim 2 further comprising receiving from the POS, criteria relating to eligibility for the reward (i.e. purchase details are received from transaction terminal, wherein the purchase details are eligibility requirements for the reward) (Singh: ¶ [0315] “In one embodiment, the redemption of an offer (e.g., a manufacturer coupon) requires the purchase of a specific product or service. The user (101) is eligible for the benefit of the offer after the purchase of the specific product or service is verified. In one embodiment, the transaction handler (103) (or the issuer processor (145)) dynamically requests the purchase details via authorization response to determine the eligibility of a purchase for the redemption of such an offer.” Furthermore, as cited in ¶ [0320] “When the request (139) for purchase details is present in the authorization response (138), the transaction terminal (105) is to provide the purchase details (169) associated with the payment transaction to the transaction handler (103) directly or indirectly via the portal (143).”).

With respect to Claim 9:
Singh teaches:
The method of claim 2 further comprising receiving from the issuer of the payment instrument, criteria relating to eligibility for the reward (i.e. offerors or issuers of the payment instrument specify conditions for eligibility for reward) (Singh: ¶¶ [0242] [0243] [0244] “In one embodiment, loyalty program offerors ( e.g., merchants, manufacturers, issuers, retailers, clubs, organizations, etc.) can compete with each other in making loyalty program related offers…In one embodiment, the offers related to the loyalty programs are provided to the user (101) in response to the user (101) being identified by the user data (125). If the user specific profile (131) satisfies the conditions specified in the loyalty program rules (185), the offer from the loyalty benefit offeror (183) can be presented to the user (101). When there are multiple offers from different offerors, the offers can be prioritized according to the bids…In one embodiment, the offerors can place bids based on the characteristics that can be used as the user data (125) to select the user specific profile (131). In another embodiment, the bids can be placed on a set of transaction profiles (127).”).

With respect to Claim 10:
Singh teaches:
The method of claim 1 further comprising determining whether the payment instrument of the customer is enrolled in the MFR program network within a time-sensitive window, the window starting when a point-of-sale ("POS") terminal of the merchant associated with the POS terminal receives information from the payment instrument and ending when the POS terminal receives a response to the authorization request from the issuer (i.e. customer is determined to be enrolled into a loyalty program associated with eligible offers based on purchase details which are provided within a time window of the transaction request and the authorization response or transaction settlement) (Singh: ¶ [0245] “In one embodiment, the loyalty program based offers are provided to the user (101) just in time when the user (101) can accept and redeem the offers. For example, when the user (101) is making a payment for a purchase from a merchant, an offer to enroll in a loyalty program offered by the merchant or related offerors can be presented to the user (101). If the user (101) accepts the offer, the user (101) is entitled to receive member discounts for the purchase.” Furthermore, as cited in ¶ [0262] “In one embodiment, the portal (143) is used to receive the purchase details (169) from the merchant operating the transaction terminal (105). In response to the request (139) embedded in the authorization response (138), the merchant is to save the purchase details (169) in a file and transmit the file with purchase details of other transactions to the portal (143) (e.g., at the time of submitting the transactions for settlement, or at a regular and/or predefined time interval).”).

With respect to Claim 11:
Singh teaches:
The method of claim 9 further comprising determining eligibility for the reward provided by the MFR program network, based on the criteria, within a time sensitive window (i.e. offers are only valid for a limited period of time) (Singh: ¶ [0290] “In one embodiment, the transaction handler (103) is configured to provide offers from merchants to the user (101) via the payment system, making accessing and redeeming the offers convenient for the user (101). The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction.”).

With respect to Claim 12:
Singh teaches:
The method of claim 1 wherein the adjusting of the fee further comprises applying a credit to a previously processed transaction (i.e. reward is credit applied based on a previously processed transaction via statement credits such as rebates) (Singh: ¶ [0290] “The offers may be triggered by and/or tailored to a previous transaction, and may be valid only for a limited period of time starting from the date of the previous transaction. If the transaction handler (103) determines that a subsequent transaction processed by the transaction handler (103) meets the conditions for the redemption of an offer, the transaction handler (103) may credit the consumer account (146) for the redemption of the offer and/or provide a notification message to the user (101).” Furthermore, as cited in ¶ [0311] “For example, in one embodiment, the transaction handler (103) is configured for the redemption of manufacturer coupons via statement credits. Manufacturers may provide users (e.g., 101) with promotional offers, such as coupons for rebate, discounts, cash back, reward points, gifts, etc.”).

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Giordano in further view of U.S. Publication 2008/0133350 to White.

With respect to Claim 2:
Singh and Giordano do not explicitly disclose the method of claim 1 wherein the activating further comprises providing a reward associated with the MFR program network, wherein the reward provided by the MFR program network to the customer is associated with a first value and a cost of the reward is associated with a second value.
However, White further discloses wherein the activating further comprises providing a reward associated with the MFR program network, wherein the reward provided by the MFR program network to the customer is associated with a first value and a cost of the reward is associated with a second value (i.e. first value is point balance and second value is transaction price) (White: Element 808 in Fig. 8 and ¶ [0027] “In some embodiments, methods, systems, apparatus, means and computer program products are provided to allow a customer to view their current rewards point balance at the point of interaction and, if eligible, allow the customer to redeem reward points during the transaction, thereby reducing the payment price.” Furthermore, as cited in ¶ [0058] “Pursuant to some embodiments, the system of FIG. 2 may be used to allow cardholders to use reward points at the point of interaction to fund part or all of a purchase amount. In a point redemption transaction, processing begins in the same manner as described above with respect to the messaging embodiment, where the customer presents a payment card at a merchant point of interaction to make a purchase. Assume, for the purpose of illustration, that the customer is making a purchase that totals $100. In the example, the customer has sufficient points in her reward account to cover the entire purchase price.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add White’s reward provided by the MFR program network to the customer is associated with a first value and a cost of the reward is associated with a second value to Singh’s method of electronically processing payments from a credit card or card that debits an asset account.  One of ordinary skill in the art would have been motivated to do so in order to “allow customers to easily and conveniently redeem points for purchases. There is no need for the customer to redeem points through a catalog (although this may still be an option for customers) and they can enjoy immediate benefit and access to their reward point balance.” (White: ¶ [0061]).

With respect to Claim 3:
Singh and Giordano do not explicitly disclose the method of claim 2 wherein the first value is higher than the second value.
However, White further discloses wherein the first value is higher than the second value (i.e. first value is point balance and second value is transaction price, wherein the point balance is higher than the transaction price in order to cover the entire purchase price of the transaction) (White: ¶ [0058] “Pursuant to some embodiments, the system of FIG. 2 may be used to allow cardholders to use reward points at the point of interaction to fund part or all of a purchase amount. In a point redemption transaction, processing begins in the same manner as described above with respect to the messaging embodiment, where the customer presents a payment card at a merchant point of interaction to make a purchase. Assume, for the purpose of illustration, that the customer is making a purchase that totals $100. In the example, the customer has sufficient points in her reward account to cover the entire purchase price.” Furthermore, as cited in ¶ [0060] “In this embodiment, further processing is performed to determine whether the customer has a rewards points balance that is sufficient to perform the rewards transaction requested by the customer. In the example, the customer has sufficient points to cover the balance. In some embodiments, if sufficient points exist, the points for the transaction are deducted from the points balance and the authorization request message is updated. In some embodiments, if the total purchase price will be made using rewards points, no further issuer processing may be needed, and the authorization systems 210 may create and transmit an authorization response message back to the POS terminal.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add White’s wherein the first value is higher than the second value to Singh’s method of electronically processing payments from a credit card or card that debits an asset account.  One of ordinary skill in the art would have been motivated to do so in order to “allow customers to easily and conveniently redeem points for purchases. There is no need for the customer to redeem points through a catalog (although this may still be an option for customers) and they can enjoy immediate benefit and access to their reward point balance.” (White: ¶ [0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2015/0363814 to Hernandez for disclosing a method and system for generating and providing a prepaid, debit or credit card or other financial instrument card with integrated and associated financial offer receipt, merchant-funded offer, rewards, incentives for consumers to do certain activities for a merchant or manufacturer such as follow them on social media channels and reward acceptance aggregation capabilities associated therewith. The pre-paid, debit or credit card or other financial instrument card may be provided with a financial offer, discount or other benefit in relation to a particular purchase or a general offer, discount or other benefit from a merchant or merchants and may be employed to effectuate the purchase and accept both the benefit of the financial offer or discount and further accept and aggregate additional rewards. The incentive or benefit may also be for an action that they conduct or as an incentive to follow social media or other social interactive forums, gaming type rewards, gaming to win rewards; and additional offers or offer upgrades as they spend at merchants or elsewhere.
U.S. Publication 2016/0232556 to Postrel for disclosing a loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. The user is awarded loyalty points from the merchant based on the amount of the purchase (e.g. 100 points for a $100 purchase). The reward points, which are specific to the merchant and the user, are stored in a database at the issuing bank, the acquiring bank, or a central reward server. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point exchange account, and then redeem the aggregated reward points for goods or services from any approved merchant on the network, depending on the configuration of the system.
U.S. Publication 2011/0218884 to Kothari for disclosing a computerized system and method that enables identifying the best payment currency for a product or service is disclosed. Payment currencies include cash, reward programs and the unit or currency in which reward programs are denominated, and combinations thereof. A single product search request initiates searches of multiple payment currencies. Availability, discounts, prices, comparable costs, net values and relative values are determined and/or calculated per each payment currency. Comparable cost, relative value, or other criteria, may be used to determine the best payment method, that is, the lowest cost in a common currency, such as cash. Determination of the best payment currency is accomplished in "real-time" and has an advantage of leveraging quantitative and qualitative analysis in its determination. In addition, the search may be personalized by adding information unique to each user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 10, 2021